Citation Nr: 1817842	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-50 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (DM) as a result of exposure to herbicides and insecticides. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1984 to March 1988.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Roanoke, Virginia Regional Office (RO).

In November 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's diabetes mellitus type II was not caused by his exposure to herbicides or insecticides during active service.  

CONCLUSION OF LAW

The criteria to establish entitlement to service connection for diabetes mellitus type II as a result of exposure to herbicides and insecticides have not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a May 2015 notice to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The May 2015 notice was issued to the Veteran prior to the August 2015 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met. 

II. Analysis

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's report of separation from the Armed Forces (DD Form 214) revealed that the Veteran's military occupational speciality (MOS) during service was "Pest Management Specialist." The Veteran's military personnel records (MPRs) indicated that his duties from March 1987 to July 1987 were:

"Performs activities involved in controlling and preventing animal pests, insects, and rodents. Inspects government facilities for pest infestations and sanitary conditions. Conducts special surveys and studies to determine the proper treatment for control or elimination of insects, rodents or plant pests. Additional duty: member of the base snow removal team and the rapid runway repair team."

A May 1985 document in the Veteran's MPRs with a section titled "work history" indicated that the Veteran answered in the affirmative as to whether he ever wore protective clothing or equipment during his work as a Pest Management Specialist.  

An official undated Department of the Air Force letter with the subject: "Medical Examination for Voluntary Separation or Retirement" in the Veteran's MPRs indicated that he was not required to undergo a physical examination upon service separation.

In his May 1989 periodic medical history report, the Veteran reported no relevant medical history. In the Veteran's May 1989 periodic medical examination report, no relevant abnormalities were noted and he was assigned a profile designation of "1" for all categories under the PULHES system. Also, in the "notes" section, it was indicated that the Veteran denied and the examiner's review of the Veteran's medical records did not reveal "any significant medical or surgical history" since the Veteran's last examination in January 1984.  

The Veteran's service treatment records (STRs) revealed no complaints or contemporaneous reports of events or injuries pertaining to the Veteran's claimed exposure to herbicides or insecticides during service. However, given the Veteran's MPRs and written statement, under 38 U.S.C. § 1154(a), due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. Therefore, the Board finds that the Veteran was exposed to herbicides and insecticides during his active service.

A December 2014 VA treatment record indicated that the Veteran has not sought medical attention since his discharge from service in March 1988. A physical examination revealed that based on his body mass index (BMI), the Veteran was overweight. 

A January 2015 VA treatment record revealed that the Veteran was diagnosed with diabetes mellitus type II. VA treatment records dated February 2015 to September 2017 revealed that based on his BMI, the Veteran was overweight.

In a July 2017 VA letter, Thomas Eldridge, M.D. opined that if VA recognized presumptive service connection between roundup exposure and DM, then the Veteran's DM was caused by his herbicide exposure, to include roundup, during service. VA regulations do not provide a presumption of service connection for roundup and DM. Therefore, Dr. Eldridge's medical opinion is of low probative value.   

In September 2017, the Veteran was afforded a VA examination. The examiner opined that the Veteran's DM was not caused by his exposure to herbicides or insecticides during service; rather, it was caused by his metabolic syndrome and other comorbid conditions associated with that disorder, such as hypertension, hyperlipidemia and obesity. The examiner also indicated that the Veteran's STRs required the use of protective equipment which limited his exposure to herbicides and insecticides during service.    

The Veteran submitted several internet articles in support of his assertion that his in-service herbicide and insecticide exposure caused his DM. A May 2008 internet article titled "Incident diabetes and pesticide exposure among licensed pesticide applicators: Agricultural Health Study, 1993-2003" indicated that long term exposure from handling several pesticides may lead to an increased risk in diabetes.

An April 2013 internet article titled "New Review Links Roundup to Diabetes, Autism, Infertility and Cancer" revealed a scientific argument for United Kingdom supermarkets to not accept products from animals raised on GM feed.

A January 2015 internet article titled "15 Health Problems Linked to Monsanto's Roundup," indicated that low levels of testosterone were a risk factor for DM. The article justified this conclusion by discussing how rats were fed "environmentally relevant doses" of roundup which reduced their testosterone.   

An August 2015 VA internet article titled "Diabetes Mellitus Type 2 and Agent Orange" provided general information on DM and its connection to Agent Orange. 

A January 2017 internet article titled "Chronic exposure to commonly used insecticide causes diabetes" indicated that human gut bacteria play a role in pesticide-induced diabetes.  

A July 2017 internet article titled "Potential contribution of insecticide exposure and development of obesity and type 2 diabetes" indicated that insecticides used in agricultural activities may lead to DM and obesity as shown through laboratory testing on rodents. 

An undated internet article titled "Diabetes and the Environment" indicated that exposing fish to roundup lead to effects on glucose and there is a school of thought that argues when roundup is used on wheat, it may lead to celiac disease.

These articles are of low probative value because they do not take into account the specific facts and circumstances presented in the Veteran's appeal. The articles discussed how ingesting food containing traces of herbicides may result in diabetes and general information on Agent Orange - all of which are not presented in the Veteran's appeal.   

A preponderance of the evidence is against a finding that the Veteran's DM was caused by his exposure to herbicides or insecticides during service. VA treatment records dated December 2014 to September 2017 revealed that based on the Veteran's BMI, he was overweight. The September 2017 VA examiner opined that the Veteran's DM was not caused by his exposure to herbicides or insecticides during service; rather, it was caused by his obesity, hypertension and hyperlipidemia. The Veteran's MPRs also indicated that the Veteran wore protective equipment during service, which lowered his risk of exposure to herbicides and insecticides. Therefore, service connection is not warranted and the claim is denied. 




 
ORDER

Service connection for diabetes mellitus type II as a result of exposure to herbicides and insecticides is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


